DALLAS, Circuit Judge.
The plaintiff’s application for a preliminary injunction has not been adequately supported. It is necessary only to read the opinion in the case of Manufacturing Co. v. Roden (C. C.) 98 Fed. 619, to perceive that its decision ought not to be regarded as conclusive. The question respecting the validity of the patent, as it is now presented, is at least a serious one, and the force of the evidehce of anticipation which has been presented is not substantially opposed by anything to be found in the moving papers. Neither has infringement been satisfactorily shown. The motion for a preliminary injunction is denied.